Case 17-18565-mdc             Doc 64         Filed 01/24/19 Entered 01/25/19 11:48:54                     Desc Main
                                             Document     Page 1 of 2




                              UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF PENNSYLVANIA

  In re: Andrea Dwyer                                          :       Chapter   13



                             Debt0r(s)                         :       Bankruptcy 17-18565MDC

            ORDER DISMISSING CHAPTER 13 AND SETTING DEADLINE FOR
           APPLICATIONS FOR ALLOWANCE OF ADMINISTRATIVE EXPENSES

           AND NOW, upon consideration of the Motion to Dismiss Case ﬁled by William C.

  Miller, Standing Trustee (the “Trustee”), and after notice and hearing, it is hereby ORDERED

  that:

           1.        This chapter     13   bankruptcy case is DISMISSED.

           2.        Counsel for the Debtor shall ﬁle a master mailing list with the Clerk          of the

  Bankruptcy Court       if such has not been previously ﬁled.
           3.        Any wage orders previously entered are VACATED.

           4.        Pursuant to   11   U.S.C. §349(b)(3), the undistributed chapter     13   plan payments in

  the possession     ofthe Trustee shall not revest in the entity in which such property was vested

  immediately before the commencement              of the case. All other property of the     estate shall revest

  pursuant to   11   U.S.C. §349(b)(3).

           5.        All applications for allowance of administrative     expenses (including applications

  for allowance of professional fees) shall be ﬁled within twenty (20) days of the entry of this

  Order.

           6.        Counsel for the Debtor shall serve this Order by ﬁrst class mail, postage prepaid,

  on all interested parties within ﬁve (5) days        of the entry of this Order. Within thirty (30) days

  after the entry    of this Order,   counsel shall ﬁle (1) a Certiﬁcation   of Service conﬁrming such

  service, and (2) a Certiﬁcation          ofNo Response conﬁrming that neither       an objection to the
Case 17-18565-mdc           Doc 64           Filed 01/24/19 Entered 01/25/19 11:48:54                Desc Main
                                             Document     Page 2 of 2




  proposed compensation nor an application for administrative expense has been ﬁled, or              if such
  application has been ﬁled, set a hearing on all such applications.

           7.    If no Certiﬁcation, as required above in Paragraph 6 has been entered on the
  docket within sixty (60) days     of the entry of this Order,   then the Standing Trustee shall,   if any
  applications for administrative expenses other than Debtor(s)’ Counsels have been ﬁled, set a

  hearing thereon or,    if no such applications have been ﬁled, be authorized to return such funds to
                                         ‘
  Debtor(5) pursuant to    11   U.S.C.       1326(a)(2).



  Dated:   /6Z§[,   ﬂ?
                                                            J/Wm J
                                                            MAGb-EHNE D. COLEMAN
                                                                                               ﬂag—a
                                                            UNITED STATES BANKRUPTCY JUDGE
